Citation Nr: 0010742	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  92-52 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
elbow disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel







INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  This case was remanded by the Board for further 
development in November 1992, September 1994, and December 
1996.  That development has been completed and the case is 
now ready for appellate review.

In its September 1994 remand, the Board noted that in a 
September 1993 rating decision, the RO denied the veteran's 
claim for service connection for headaches and granted a 
noncompensable rating for a facial scar.  The Board also 
noted that the October 1994 notification letter apprising the 
veteran of the rating decision was defective.  He did not 
receive adequate notice regarding the dispositions of the 
claims for service connection for headaches and a facial 
scar.  Review of the record reveals that the veteran still 
has not received proper notification of this rating decision.  
This matter is again referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim decided has been obtained.

2.  The veteran's right elbow disability is currently 
manifested by minimal decreased range of right elbow motion 
and minor degenerative arthritis. 






CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
elbow disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5206, 5207 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  

Factual background

Service connection for residuals of a right elbow injury was 
granted in a November 1965 rating decision.  The RO assigned 
a 10 percent rating, effective from July 12, 1965.  

In a June 1984 VA hospitalization report, an examiner noted 
that the veteran had injured his right elbow in 1955, after 
which he underwent an arthrotomy and bony fragments were 
removed.  The veteran had no right elbow problems for 
approximately 20 years before experiencing pain associated 
with loss of motion.  In September 1983, right elbow swelling 
was noted, and in February 1984 diagnostic tests revealed 
loose bodies and degenerative joint disease.  In June 1984, 
the veteran underwent another right elbow arthrotomy.  He 
tolerated the procedure well and his post-operative course 
was uneventful and without complications.  

Pertinent evidence includes a January 1991 VA Medical Center 
progress note containing an assessment of marked degenerative 
joint disease of the right elbow.

This current appeal derives from the veteran's claim for an 
increased rating received at the RO in February 1991.  

The report of a May 1991 VA examination of the veteran shows 
that he complained of considerable right elbow pain, as well 
as pain at rest and with motion.  Physical examination showed 
right elbow extension was limited to the range of 155-160 
degrees (compared to 180 degrees on the left).  The examiner 
noted mild loss of motion toward full supination; there was 
no deformity, crepitus, or pain on motion.  An operative scar 
along the lateral aspect of the elbow was noted.  X-rays 
showed degenerative arthritis of the right elbow.  The 
examiner diagnosed right elbow degenerative joint disease.  

The RO obtained the medical records used in making a November 
1993 SSA decision.  Those records include the report of an 
October 1991 disability evaluation.  In the report, the 
examiner stated that the veteran did complain of some 
diminished range of motion of the right elbow, and the 
examiner found right elbow flexion of 15-130 degrees.  The 
examiner reported that there were no difficulties with 
orthopedic maneuvers and that there was full grip strength.

In response to the Board's November 1992 remand, the veteran 
underwent further VA examination in May 1993.  Review of the 
examination report reveals that the veteran is right handed.  
He complained of incomplete motion of the right elbow and 
painful fingers.  Right elbow range of motion was from 30 to 
130 degrees.  He had a four-inch scar of the lateral right 
elbow and a three and three-quarter-inch scar over the 
olecranon process.  The examiner stated that the veteran 
exhibited no pain on any range of motion.  X-rays of the 
right elbow showed degenerative hypertrophic osteophytes.  
The examiner diagnosed right elbow osteophytes with limited 
range of right elbow motion and history of right elbow 
fracture, not seen on current x-rays.  

In its November 1993 decision, SSA determined that due to the 
severity of his right elbow degenerative arthritis, right 
knee degenerative arthritis, atypical chest pain, hearing 
loss, and psychiatric impairment, the veteran was not able to 
engage in his previous work as a millwright, pipe fitter, and 
welder.

The veteran underwent further VA examination in June 1996.  
After relaying the history of his right elbow injury, the 
veteran stated that his current symptoms included inability 
to straighten the right elbow after holding it in one 
position for an extended period of time.  The veteran 
reported that his elbow did not lock.  The examiner noted 
that there were no neurovascular, radicular, or cubital 
components to the disability.  Physical examination revealed 
normal arms.  The veteran was able to flex his right elbow 
from plus 10 degrees to 125 degrees, without grating, 
deformity, pain, or muscle spasm.  He was able to pronate the 
right forearm to 80 degrees and supinate the right forearm to 
85 degrees.  Range of motion for the left elbow was from 0 to 
140 degrees, with pronation to 85 degrees and supination to 
85 degrees.  The examiner noted that over the lateral side of 
the right elbow, the veteran had a 13 centimeter incision and 
a 17 centimeter incision over the olecranon, both well 
healed.  No break down deformity, neurovascular abnormality, 
cubital syndrome, or epicondylitis was found.  There was 
normal gliding motion in the elbow joint with a slightly 
decreased range of motion.  X-rays of the right elbow showed 
minimal degenerative changes throughout without evidence of 
loose bodies, deformities, or fractures.  The examiner opined 
that there was no disability of the upper extremities other 
than a slight decreased range of motion; there was no 
evidence of any significant disability that would affect 
employability and function.

Following the Board's December 1996 remand, the veteran was 
again examined by VA in April 1998.  On that occasion, the 
veteran reported that his history of his right elbow 
disability had not changed since his June 1996 VA 
examination.  The veteran reported that since his last VA 
examination, he had been seen by a general practitioner at 
the Saginaw VA Medical Center and that he was given a forearm 
band for tennis elbow which provided some relief.  Other than 
VA treatment for generalized arthritis with Motrin, the 
veteran reported that he received no testing or treatment and 
that he had no other complications or difficulties.  The 
veteran reported that his elbow did not bother him as much as 
his hands.  Current symptoms included decreased range of 
motion in flexion and extension, but he admitted to less 
elbow pain since retiring from work.  The veteran reported 
right elbow stiffness when holding a phone and with weather 
changes.  He complained of some stiffness and discomfort at 
night.  He also reported that he experienced right arm 
soreness the day after heavy use.  He admitted to no 
neurovascular or instability problems with the right elbow.  
On physical examination, no deformity, asymmetry, or 
dysfunction was noted.  The two right elbow scars were noted 
to be without complicating factors.  Examination of the right 
arm was normal.  The veteran achieved right elbow extension 
to positive 20 degrees and flexion to 130 degrees.  He was 
able to achieve supination to 80 degrees and pronation to 80 
degrees, without evidence of grating, clicking, or 
degenerative changes.  The veteran had a gliding range of 
motion and there was no evidence of epicondylitis, cubital 
symptoms, or intrinsic muscular dysfunction.  The ulnar nerve 
was in a normal tract and position and the forearm was 
normal.  X-rays of the right elbow revealed minor 
degenerative arthritis in all three compartments.  The 
examiner opined that the veteran had minimal decreased range 
of right elbow motion and some early degenerative arthritis.  
The examiner opined that there was no evidence of any 
disability.

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1999).

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
degenerative or traumatic arthritis substantiated by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code(s) for the specific joint or 
joints involved. 

When flexion of the forearm of a major extremity is limited 
to 100 degrees or extension is limited to 45 degrees and as 
much as 60 degrees, a 10 percent rating is warranted.  When 
flexion of the forearm of a major extremity is limited to 90 
degrees or extension is limited to 75 degrees, a 20 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207.

Where forearm flexion of a major extremity is limited to 100 
degrees and extension limited to 45 degrees, a 20 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 
5208.

Full elbow flexion is from 0 degrees through 145 degrees, 
full forearm pronation is from 0 degrees through 80 degrees 
and full supination is from 0 through 85 degrees.  38 C.F.R. 
§ 4.71, Plate I (1999).

In determining the extent of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning disability factors 
such as lack of normal endurance, functional loss due to 
pain, and pain on use and during flare-ups; the provisions of 
38 C.F.R. § 4.45 concerning disability factors such as 
weakened movement, excess fatigability, and incoordination; 
and the provisions of 38 C.F.R. § 4.10 concerning the effects 
of the disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A 20 percent rating is also warranted where there is other 
impairment of the elbow such as joint fracture with marked 
cubitus varus or cubitus valgus deformity with ununited 
fracture of the head of the radius.  38 C.F.R. § 4.71a, 
Diagnostic Code 5209.

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As outlined above, the medical evidence shows that the 
veteran's surgical scars are well healed, asymptomatic and 
productive of no functional impairment.  Therefore, they do 
not warrant a separate compensable evaluation.  See Esteban 
v. Brown, 6 Vet.App. 259, at 261-62.  

The medical evidence demonstrates that the veteran's right 
elbow disability is manifested by degenerative joint disease 
and some limitation of motion.  There is no weakness, 
incoordination or excess fatigability associated with the 
right elbow disability.

The medical evidence reviewed above fails to reveal 
restriction in range of right elbow motion that more nearly 
approximates the criteria for a 20 percent rating than those 
for a 10 percent rating.  The preponderance of the range of 
motion studies reviewed above shows that the veteran is 
limited in right elbow flexion to between 125-160 degrees, 
with the most recent VA examination showing flexion of 130 
degrees.  With regard to extension, VA examiners have noted 
that the veteran began his right elbow excursions anywhere 
from 10 to positive 30 degrees.  Such limitation more nearly 
approximates the criteria for the currently assigned 10 
percent rating for limitation of motion than the criteria for 
a 20 percent rating.  Moreover, at his April 1998 VA 
examination, the veteran was able to achieve full right 
forearm pronation and nearly full right forearm supination.  
There were no neurovascular or instability problems with 
regard to the right elbow found at the April 1998 
examination, and the examiner concluded that there were no 
deformities, fractures, or dysfunction.  The examiner 
described the veteran's decreased right elbow range of motion 
as minimal.  In addition, at the examination the veteran 
stated that his right elbow did not bother him and he had 
been experiencing less elbow pain since his retirement from 
active work.  The VA examiner assessing the veteran in June 
1996 also commented that there was no evidence of any 
significant disability that would affect employability and 
function.

Specifically with respect to functional limitation due to 
pain, the VA examiner assessing the veteran in June 1996 
found no pain with right elbow motion.  The most recent VA 
examination resulted in a finding of no functional limitation 
due to disability, and the examiner noted the veteran's 
recent history of an improving pain picture.  

Therefore, when all pertinent disability factors are 
considered, the Board must never the less conclude that an 
evaluation in excess of 10 percent is not warranted for this 
disability.  

With respect to the representative's contentions concerning 
the veteran's impaired fingers, the Board notes that service 
connection has been denied for hand disability and this 
disability is not for consideration in evaluating the 
service-connected elbow disability.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required frequent hospitalization for the service-
connected disability.  The demonstrated manifestations of the 
disability are consistent with the assigned evaluation.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
right elbow disability is denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


